DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 17 are rejected under 35 U. S. C. 103 as being unpatentable over Lambert (GB 688685 A), as applied to claim 1, in view of Faccioli et al. (US 20150337890 A1) hereafter referred to as “Faccioli”.

    PNG
    media_image1.png
    290
    455
    media_image1.png
    Greyscale

Regarding claim 1, Lambert discloses a modular linking system with at least one linking module and at least one link to be connected therewith, the linking module (page 2, column 1, lines 59 – 65 and column 2, lines 66 – 87)  comprising:
a module body (two-part housing, Figure 2, element 44);
a locking means; (hollow clamping members, Figure 2, elements 47 and 48) (handle and spring, Figure 2 element 52 and , respectively) and
at least one ball joint with a ball (Figure 2, element 45), the ball having a slit and a central opening in form of a through hole along a center line, the at least one link (hollow arm Figure 2, element 46) configured to be at least partly inserted into the central opening, and the locking means being adapted to releasably lock the orientation and position of each link inserted into the central opening defining a locking state and at least one release state.
However, regarding claim 1, Lambert does not disclose the linking module, whereas:
wherein at least two shells, which are adapted to be attached to the module body, and the at least one ball joint comprises an end cap, which has a first elongated opening and is rotatably held between the module body and shells, with the ball being rotatably arranged between the module body and the end cap and the ball at least partly being housed within the end cap.
Regarding claim 1, Faccioli teach the linking module, whereas:
wherein at least two shells (paragraphs 10 – 12 and 82, all lines, therein), which are adapted to be attached to the module body, and the at least one ball joint comprises an end cap (seat, Figures 7 – 9, element 103), which has a first elongated opening and is rotatably held between the module body and shells, with the ball being rotatably arranged between the module body and the end cap and the ball at least partly being housed within the end cap.
It would have been obvious to one of ordinary skill in the art at the time the applicant filed for the invention, that a modular linking system with at least one linking module and at least one link to be connected therewith, the linking module comprising a combination of features as disclosed by Lambert, and the linking module of the Lambert invention can be futher modified to comprise two shells having a combination of  features as taught by Faccioli, for the linking module system to operate with minimum incursion of foreign matter within the housing, which could preclude smooth position adjustment of the linking module.  
Regarding claim 2, Faccioli teach the modular linking system, wherein the end cap (seat, Figures 7 – 9, element 103) has a bulbous shape, and/or the end cap is adapted to be arranged at least next to the module body, and/or the end cap is adapted to encompass at least part of the module body.
Regarding claim 17, Lambert discloses the modular linking system, comprising a plurality of linking modules wherein each linking module together with at least one link (hollow arm Figure 2, element 46) connected thereto, is adapted to provide an integrated power (page 2, column 1, lines 59 – 61) and/or data distribution network, where at least one of the plurality of linking modules comprises an inlet/outlet for connecting external devices to the integrated power and/or data distribution network.
Claims 19 and 21, which recite claim limitation language in-common, are rejected under 35 U. S. C. 103 as being unpatentable over Knopf (US 20190365584 A1), in view of Lambert, and further in view of Faccioli.
Regarding claims 19 and 21, Knopf disclose a wheelchair kit comprising a modular linking system with at least one linking module and at least one link to be connected therewith (paragraph 64, all lines, therein).
However, regarding claims 19 and 21, Knopf does not disclose the linking module comprising: 
a module body;
a locking means; and
at least one ball joint with a ball, the ball having a slit and a central opening in form of a through hole along a center line, the at least one link configured to be at least partly inserted into the central opening, and the locking means being adapted to releasably lock the orientation and position of each link inserted into the central opening defining a locking state and at least one release state;
wherein at least two shells, which are adapted to be attached to the module body, and the at least one ball joint comprises an end cap, which has a first elongated opening and is rotatably held between the module body and shells, with the ball being rotatably arranged between the module body and the end cap and the ball at least partly being housed within the end cap.
Regarding claims 19 and 21, Lambert discloses a modular linking system with at least one linking module and at least one link to be connected therewith, the linking module (page 2, column 1, lines 59 – 65 and column 2, lines 66 – 87)  comprising:
a module body (two-part housing, Figure 2, element 44);
a locking means; (hollow clamping members, Figure 2, elements 47 and 48) (handle and spring, Figure 2 element 52 and , respectively) and
at least one ball joint with a ball (Figure 2, element 45), the ball having a slit and a central opening in form of a through hole along a center line, the at least one link (hollow arm Figure 2, element 46) configured to be at least partly inserted into the central opening, and the locking means being adapted to releasably lock the orientation and position of each link inserted into the central opening defining a locking state and at least one release state.
However, regarding claims 19 and 21, Lambert does not disclose the linking module, whereas:
wherein at least two shells, which are adapted to be attached to the module body, and the at least one ball joint comprises an end cap, which has a first elongated opening and is rotatably held between the module body and shells, with the ball being rotatably arranged between the module body and the end cap and the ball at least partly being housed within the end cap.
Regarding claims 19 and 21, Faccioli teach the linking module, whereas:
wherein at least two shells (paragraphs 10 – 12 and 82, all lines, therein), which are adapted to be attached to the module body, and the at least one ball joint comprises an end cap (seat, Figures 7 – 9, element 103), which has a first elongated opening and is rotatably held between the module body and shells, with the ball being rotatably arranged between the module body and the end cap and the ball at least partly being housed within the end cap.
It would have been obvious to one of ordinary skill in the art at the time the applicant filed for the invention, a wheelchair kit comprising a modular linking system having features as disclosed by Knopf, the modular linking system of the Knopf invention can be modified to comprise additional features as disclosed by Lambert (as presented in paragraph 17, above), and the modular linking system of the Knopf invention can be further modified to comprise two shells and a combination of additional features as taught by Faccioli (as presented in paragraph 19, above), for the linking module system to operate with minimum incursion of foreign matter within the housing, which could preclude smooth position adjustment of the linking module.  

Allowable Subject Matter
Claims 3 - 16, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF